                   UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA

ANGELA EARLS                            )
                                        )
                                  )
               Plaintiff-Judgment )            Case No. 1:19-cv-00190-MR-WCM
               Creditor,          )
                                  )
vs.                               )
                                  )            ORDER FOR FINAL EXECUTION
WILLIAM SCOTT FORGA               )            AND PRECLUSION OF EXEMPT
                                  )            PROPERTY
              Defendant-Judgment )
              Debtor.             )



       THIS MATTER coming on to be heard and being heard before the undersigned
Magistrate Judge of the United States District Court for the Western District of North
Carolina upon Judgment Creditor's Motion for an Order of Final Execution in this matter;
and

        IT APPEARING to the Court that Judgment Debtor has been served with a copy
of the Judgment together with a copy of the Notice of Right to Have Exemptions
Designated and Notice to Claim Exempt Property and that the Judgment Debtor has
failed to file a Notice to Claim Exempt Property and has failed to request a hearing to
set aside exempt property or otherwise respond within the time allowed. The Court,
therefore, finds that the Judgment Debtor has had a reasonable opportunity to assert
the exemptions provided by law and that the Judgment Debtor's failure to respond
should be considered a waiver of his right to have property set aside as exempt from the
execution of the Judgment in this case.

       IT IS, THEREFORE, ORDERED that Judgment Debtor is precluded from having
any of his property set aside as exempt from Judgment in this case.

       IT IS FURTHER ORDERED that a final execution be issued by the Clerk of this
Court for the collection of the judgment in this case.


                                    02/11/2021




      Case 1:19-cv-00190-MR-WCM Document 24 Filed 02/11/21 Page 1 of 1
